


110 HR 5419 IH: To suspend temporarily the duty on product mixtures

U.S. House of Representatives
2008-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5419
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2008
			Mr. Etheridge
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on product mixtures
		  containing Imidacloprid:
		  1-(6-Chloro-3-pyridinyl)methyl-N-nitroimidazolidin-2-ylidene amine Z9:
		  (9Z)-9-Tricosene.
	
	
		1.Product mixtures containing
			 Imidacloprid: 1-(6-Chloro-3-pyridinyl)methyl-N-nitroimidazolidin-2-ylideneamine
			 Z9: (9Z)-9-Tricosene
			(a)In
			 GeneralSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Product mixtures containing Imidacloprid:
						1-(6-Chloro-3-pyridinyl)methyl-N-nitroimidazolidin-2-ylideneamine Z9:
						(9Z)-9-Tricosene (CAS No. Imidacloprid: 138261–41–3, Z9: 27519–02–4) (provided
						for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 DateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
